Citation Nr: 1001479	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-06 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as related to exposure to herbicides.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Veteran's March 2007 statement requested a travel Board 
hearing before a Veterans Law Judge.  The Veteran did not 
appear for his scheduled hearing and his request for a travel 
Board hearing is deemed to have been withdrawn.  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active 
service.

2.  Diabetes type II was not present during service or 
manifest to a compensable degree within the first year after 
discharge from service.

3. The Veteran has not presented a verified or verifiable in-
service PTSD stressor.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2. The criteria for a grant of service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2005, January 2006, and May 
2006 that fully addressed all notice elements.  

In the letter sent in June 2005, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the May 2006 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Veteran underwent a VA 
examination in June 2007.  

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  

Service connection for diabetes mellitus

The Veteran contends that his presently diagnosed diabetes 
resulted from herbicide exposure during service.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or for certain chronic diseases, 
including diabetes, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000);  Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Service connection may also be granted for certain 
chronic diseases, including diabetes, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet.  App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997). 

Veterans who served in Vietnam during the Vietnam era are 
presumed to have been exposed to herbicides.  See 38 C.F.R. § 
3.307(a)(6)(iii).  Additionally, the Department of Defense 
acknowledges the use of herbicides for specific units that 
served in areas along the Demilitarized Zone (DMZ) in Korea 
between April 1968 and July 1969.

The fact that a Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Thus, service connection may be shown in one of three ways: 
by proof of exposure to herbicides during active duty; by 
proof of diabetes manifested during active service or to a 
compensable degree within the first year after discharge from 
service; or, by medical evidence of any other etiological 
link between the disease and active service.

The Veteran does not contend, and the record does not show, 
that he served in Vietnam.  Rather, he contends he was 
exposed to herbicides in the Republic of Korea.

The record discloses that the Veteran served on active duty 
from June 1965 to October 1967.  Although he subsequently did 
serve in Korea, he was not stationed in Korea during the time 
that he would have been exposed to herbicides.
 
The Veteran's service treatment record, including the 
separation examination, is silent in regard to treatment for 
or diagnosis of diabetes.  The earliest indication of 
diagnosed diabetes to be found in the file occurs in a VA 
treatment note dated in December 2005, many years after the 
Veteran's discharge from service.  
 
Thus, the evidence does not show the Veteran was exposed to 
herbicides in service or that he had diabetes during service 
or during the first year after discharge from service.  He 
has presented no medical evidence showing a relationship 
between the claimed disease and active service.

The Veteran is shown to have diabetes mellitus.  Accordingly, 
the first element of service connection - medical evidence of 
the claimed disability - is met.  However, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In this case the only evidence supporting such an etiological 
connection is the Veteran's own statement.  A layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 
(1994).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In the absence of such competent 
medical opinion, the criteria for service connection are not 
met and the claim must be denied.

Since the preponderance of the evidence is unfavorable on 
this claim, the benefit-of-the-doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for PTSD

The Veteran is diagnosed with PTSD, which he asserts was 
caused by stressors during active duty service.  

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 
10 Vet. App. 128, 14-141. 

The Veteran has established the first element for service 
connection by providing medical records diagnosing him with 
PTSD.  The record shows multiple positive PTSD screenings, 
including a VA exam containing a diagnosis for PTSD in June 
2007.  

With regard to the second element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).

The Veteran has not asserted, and the evidence does not show, 
that he participated in combat.  He has vaguely asserted 
being exposed to "shooting close to his body" that may 
related to service in Korea.  However, his service personnel 
record has no indication of combat exposure.  The Veteran was 
not awarded any medals or decorations indicative of combat.  
During service in Korea the Veteran's military occupational 
specialty (MOS) was 11H, indirect fire crewman, and he would 
routinely have been awarded a Combat Infantry Badge (CIB) for 
participation in combat with such an MOS.  Because the 
service personnel records were prepared with the specific 
purpose of recording the Veteran's military occupational 
specialty and duties, they are akin to official records, 
which enjoy a high degree of probative value in the law.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision.); see also LILLY'S: AN INTRODUCTION 
TO THE LAW OF EVIDENCE, 2nd Ed. (1987). Therefore, the 
provisions of 38 U.S.C.A. § 1154 are not applicable in this 
case.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent 
verification of the stressor event has been submitted, the 
Veteran's personal exposure to the event may be implied by 
the evidence of record.  A Veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
Veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

The Veteran asserts that his PTSD was caused by stressful 
events to which he was allegedly exposed in service, 
including being subjected to various beatings by fellow 
soldiers, which he claims were racially motivated; being 
jailed for no reason; being involved in gunfire that came 
close to hitting his body; being chased by a man with a 
machete; and being subjected to various discriminatory acts.  

The Veteran's claimed stressors have not been corroborated.  
The Veteran received no medical treatment for beatings or 
psychiatric treatment for any of the alleged life-threatening 
incidents.  Separate action by the RO also failed to show any 
corroboration for the Veteran's claimed stressors determining 
that there was insufficient information to verify the 
stressors.  In June 2009 the RO issued a memorandum stating 
the Veteran had not provided information in sufficient detail 
to submit a request to the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR)) for verification.

The Board notes at this point that just because a physician 
or other health care professional has accepted appellant's 
description of his active duty experience as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Similarly, 
a medical professional's opinion based on a post-service 
examination of a veteran is not competent evidence that an 
in-service stressor occurred.  Cohen v. Brown, 10 Vet. App. 
128, 145 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  The existence of an event alleged as a "stressor" 
that caused PTSD, although not the adequacy of the event to 
cause PTSD, is an adjudicative, not a medical, determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-8 (1993).   

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.    
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, in 
rejecting the Veteran's self-reported account, the Board must 
articulate why his report is not sufficient.

The Veteran is competent to report events during service.  
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not 
ignore a veteran's testimony simply because he or she is an 
interested party and stands to gain monetary benefits; 
personal interest may, however, affect the credibility of the 
evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds in this case that the Veteran's account of 
his claimed in-service stressors is not credible.  The 
Veteran to a VA examiner in June 2007 that he was exposed to 
hostile fire at Camp Casey, Korea, on a daily basis, and that 
several Americans were killed or wounded without being able 
to fire back; however, Camp Casey is located 11 miles south 
of the demilitarized zone (DMZ) and is not subject to hostile 
fire.  He also asserted that his disciplinary record in 
Germany, including six episodes of absence without leave 
(AWOL), was to escape racial harassment and assault, but such 
statements are self-serving given the bad character 
established by said disciplinary record, particularly since 
he was punished for misconduct in several different units, 
including one special court martial, three summary courts  
martial and many nonjudicial punishments; he was ultimately 
discharged from service for unsuitability as a rehabilitative 
failure.    

In sum, the Board finds there is no credible supporting 
evidence to document the Veteran's alleged in-service 
stressors.  The Veteran was advised in the June 2005 letter 
from the RO to him that the RO would assist him in obtaining 
evidence, but that it was still his responsibility to support 
his claim with appropriate evidence.  The Board finds that 
the RO has done everything feasible to assist the Veteran by 
obtaining a JSRRC search, service treatment records, VA 
treatment records, and personnel records.  However, none of 
these records provides credible supporting evidence to 
document the Veteran's alleged in-service stressors.  Without 
credible supporting evidence for the Veteran's allegations of 
in service stressors, the Veteran's claim for PTSD is denied.  
38 C.F.R. § 3.304(f) (2009).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for PTSD is denied.




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


